FILED
                    UNITED STATES COURT OF APPEALS                          AUG 28 2014

                                                                         MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                      No. 13-50113

             Plaintiff - Appellee,             D.C. No. 2:12-cr-00389-DDP-3
                                               Central District of California,
       v.                                      Los Angeles

CHRISTOPHER ROLAND BRADLEY,
                                               ORDER WITHDRAWING
             Defendant - Appellant.            MEMORANDUM DISPOSITION
                                               AND DENYING PETITION FOR
                                               REHEARING AND
                                               SUGGESTION FOR
                                               REHEARING EN BANC


Before: NOONAN, WARDLAW and FISHER, Circuit Judges.

      The memorandum disposition filed June 2, 2014 is withdrawn. A

superseding memorandum disposition is being filed concurrently with this order.

      With these amendments, the panel has unanimously voted to deny the

petition for rehearing. Judge Wardlaw has voted to deny the petition for rehearing

en banc, and Judges Noonan and Fisher have so recommended. The full court has

been advised of the petition for rehearing en banc and no judge has requested a

vote on whether to rehear the matter en banc. Fed. R. App. P. 35.

      Defendant-Appellant’s petitions for rehearing and rehearing en banc are

DENIED. No additional petitions for rehearing or rehearing en banc may be filed.
                                                                               FILED
                           NOT FOR PUBLICATION                                     AUG 28 2014

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50113

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00389-DDP

       v.
                                                 MEMORANDUM*
CHRISTOPHER ROLAND BRADLEY,

              Defendant - Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                       Argued and Submitted May 14, 2014
                              Pasadena, California

Before: NOONAN, WARDLAW and FISHER, Circuit Judges.

      Christopher Bradley appeals his sentence for conspiracy to distribute and

possess with intent to distribute oxycodone and oxymorphone. We affirm.

      The district court did not clearly err in attributing the entire amount of

oxycodone found at his coconspirators’ stash house to Bradley for purposes of

determining his offense level. See United States v. Palafox-Mazon, 198 F.3d 1182,


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1184, 1186 (9th Cir. 2000) (holding that the determination of the quantity of drugs

that should be attributed to an individual member of a conspiracy is a factual

finding reviewed for clear error). Under the Sentencing Guidelines, Bradley “is

accountable for all quantities of contraband with which he was directly involved

and . . . all reasonably foreseeable quantities of contraband that were within the

scope of the criminal activity” that he “agreed to jointly undertake (i.e., the scope

of the specific conduct and objectives embraced by [his] agreement).” United

States Sentencing Guidelines Manual (U.S.S.G.) § 1B1.3 cmt. n.2; see United

States v. Ortiz, 362 F.3d 1274, 1275-77 (9th Cir. 2004). A court “may consider

any explicit agreement or implicit agreement fairly inferred from the conduct of the

defendant and others” to determine “the scope of the specific conduct and

objectives embraced by the defendant’s agreement.” U.S.S.G. § 1B1.3 cmt. n.2.

      Here, reviewing de novo the district court’s interpretation and application of

the Guidelines, we hold that the court applied the correct legal standard and made

an “individualized evaluation” of the amount of contraband that should be

attributed to Bradley under the Guidelines. United States v. Garcia-Sanchez, 189
F.3d 1143, 1147 (9th Cir. 1999). Based on the “totality of the circumstances and

the course of dealings over about a year or so between the parties,” including the

“overwhelmingly suspicious” mailings, the court found that the quantity of


                                           2
relevant drugs recovered from the stash house was both in furtherance of, and

reasonably foreseeable in connection with, the criminal activity jointly undertaken

by Bradley. U.S.S.G. § 1B1.3 cmt. n.2. The district court did not hold Bradley

accountable for several other quantities of contraband that were part of the

conspiracy, or a firearm that was found at his coconspirators’ residence. Taken as

a whole, these findings are not clearly erroneous.

      AFFIRMED.




                                          3